Title: From Thomas Jefferson to Borgnis Desbordes, Frères, 12 October 1785
From: Jefferson, Thomas
To: Borgnis Desbordes, Frères


               
                  Sir
                  Paris Octob. 12. 1785.
               
               There are in the prison of St. Pol de leon six or seven citizens of the United states of America, charged with having attempted a contraband of tobacco, but, as they say themselves, forced into that port by stress of weather. I beleive that they are innocent. Their situation is described to me as deplorable as should be that of men proved guilty of the worst of crimes. They are in close jail, allowed three sous a day only, and unable to speak a word of the  language of the country. I hope their distress, which it is my duty to relieve, and the recommendation of Mr. Barclay to address myself to you will apologize for the liberty I take of asking you to advise them what to do for their defence, to engage some good lawyer for them, and to pass to them the pecuniary reliefs necessary. I write to Mr. Lister Asquith the owner of the vessel, that he may draw bills on me from time to time for a livre a day for every person of them, and for what may be necessary to engage a lawyer for him. I will pray the favor of you to furnish him money for his bills drawn on me for these purposes which I will pay on sight. You will judge if he should go beyond this allowance and be so good as to reject the surplus. I must desire his lawyer in the first moment to send me a state of their case, in what court their process is, and when it is likely to be decided. I hope the circumstances of the case will excuse the freedom I take, and I have the honor to be.
            